 

BRIGGS & STRATTON CORPORATION

 

FORM 10-Q for Quarterly Period Ended September 26, 2004

 

Exhibit No. 10.5

 

AMENDED AND RESTATED BRIGGS & STRATTON

CORPORATION INCENTIVE COMPENSATION PLAN

 

As Modified October 29, 2004

 



--------------------------------------------------------------------------------

 

THE BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

 

Section 1. Purpose; Definitions.

 

The purpose of the Plan is to enable key employees and directors of the Company,
its subsidiaries and affiliates to participate in the Company’s future by
offering them proprietary interests in the Company. The Plan also provides a
means through which the Company can attract and retain key employees and
directors of merit.

 

For purposes of the Plan, the following terms are defined as set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Cash Bonus Award” means an award pursuant to Section 9.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

  (d) “Commission” means the Securities and Exchange Commission or any successor
agency.

 

  (e) “Committee” means the Committee referred to in Section 2.

 

  (f) “Company” means Briggs & Stratton Corporation, a corporation organized
under the laws of the State of Wisconsin, or any successor corporation.

 

  (g) “Deferred Stock” means an award made pursuant to Section 8.

 

  (h) “Directors’ Fees in Stock” means an award of stock made to a director
pursuant to Section 10.

 

  (i) “Disability” means permanent and total disability as determined under
procedures established by the Committee for purposes of the Plan.

 

  (j) “Early Retirement” means retirement from active employment with the
Company, a subsidiary or affiliate pursuant to the early retirement provisions
of the applicable pension plan of such employer.

 

  (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

  (l)

“Fair Market Value” means, except as provided in Sections 5(k) and 6(b)(ii), the
mean, as of any given date, between the highest and lowest reported sales prices
of the Stock on the New York

 

2



--------------------------------------------------------------------------------

 

Stock Exchange or, if no such sale of Stock occurs on the New York Stock
Exchange on such date, the fair market value of the Stock as determined by the
Committee in good faith.

 

  (m) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

  (n) “Non–Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

  (o) “Normal Retirement” means retirement from active employment or service
with the Company, a subsidiary or affiliate at or after age 65 with respect to
employees and in accordance with the Board service policy with respect to
Directors.

 

  (p) “Plan” means The Briggs & Stratton Corporation Incentive Compensation
Plan, as set forth herein and as hereinafter amended from time to time.

 

  (q) “Restricted Stock” means an award under Section 7.

 

  (r) “Retirement” means Normal or Early Retirement.

 

  (s) “Rule 16b–3” means Rule 16b–3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

 

  (t) “Stock” means the Common Stock, $0.01 par value, of the Company.

 

  (u) “Stock Appreciation Right” means a right granted under Section 6.

 

  (v) “Stock Option” or “Option” means an option granted under Section 5.

 

In addition, the terms “Change in Control” and “Change in Control Price” have
the meanings set forth in Sections 11(b) and (c), respectively.

 

Section 2. Administration.

 

For awards that may be granted to eligible employees, the Plan shall be
administered by the Compensation Committee of the Board or such other committee
of the Board, which shall be constituted to permit the Plan to comply with Rule
16b–3 and Section 162(m) of the Code, who shall be appointed by the Board and
who shall serve at the pleasure of the Board. If at any time no Committee shall
be in office, the functions of the Committee specified in the Plan shall be
exercised by the Board. For awards that may be granted to directors, the Plan
shall be administered by the entire Board. The term “Committee” shall refer to
the Compensation Committee of the Board or such other committee appointed by the
Board with respect to the awards granted to eligible employees and the entire
Board with respect to awards that may be granted to directors.

 

The Committee shall have plenary authority to grant to eligible employees,
pursuant to the terms of the Plan, Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock and Cash Bonus Awards. The Committee shall have
plenary authority to grant to directors, pursuant to the terms of the Plan,
Non–Qualified Stock Options and Directors’ Fees in Stock.

 

3



--------------------------------------------------------------------------------

In particular, the Committee shall have the authority, subject to the terms of
the Plan:

 

  (a) to select the officers and other key employees to whom Stock Options,
Stock Appreciation Rights, Restricted Stock, Deferred Stock and Cash Bonus
Awards may from time to time be granted;

 

  (b) to select the directors to whom Non–Qualified Stock Options and Directors’
Fees in Stock may from time to time be granted;

 

  (c) to determine whether and to what extent awards are to be granted
hereunder;

 

  (d) to determine the number of shares to be covered by each award granted
hereunder;

 

  (e) to determine the terms and conditions of any award granted hereunder
(including, but not limited to, the share price, any restriction or limitation
and any vesting acceleration or forfeiture waiver regarding any Stock Option or
other award and the shares of Stock relating thereto, based on such factors as
the Committee shall determine);

 

  (f) to adjust the performance goals and measurements applicable to
performance–based awards pursuant to the terms of the Plan;

 

  (g) to determine under what circumstances a Stock Option may be settled in
cash, Deferred Stock or Restricted Stock under Section 5(k);

 

  (h) to determine if and when any outstanding Stock Options shall be converted
to Stock Appreciation Rights as described in Section 6(a) of this Plan;

 

  (i) to determine to what extent and under what circumstances Stock and other
amounts payable with respect to an award shall be deferred; and

 

  (j) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall, from time to time, deem advisable, to
interpret the terms and provisions of the Plan and any award issued under the
Plan (and any agreement relating thereto) and to otherwise supervise the
administration of the Plan.

 

The Committee may act only by a majority of its members then in office, except
that the members thereof may authorize (a) any one or more of their number or
any officer of the Company to execute and deliver documents on behalf of the
Committee, and (b) the chief executive officer of the Company to grant
Restricted Stock to key employees who are not officers of the Company.

 

Any determination made by the Committee pursuant to the provisions of the Plan
with respect to any award shall be made in its sole discretion at the time of
the grant of the award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on all persons, including
the Company and Plan participants.

 

Section 3. Stock Subject to Plan.

 

The total number of shares of Stock reserved and available for future
distribution under the Plan upon its approval by shareholders at the 2004 annual
meeting shall be 8,000,000 shares. Such shares may consist, in whole or in part,
of authorized and unissued shares or treasury shares. Only 4,000,000 shares in
aggregate will be available for issuance as Restricted Stock or Deferred Stock,
and only 1,000,000 shares in aggregate will be available for issuance as
Incentive Stock Options. All Stock Options granted

 

4



--------------------------------------------------------------------------------

under the Plan will be premium priced Stock Options with an exercise price of
110% of the Fair Market Value of the Company’s Stock on the date of grant.

 

Subject to Section 6(e)(iv), if any shares of Stock that have been optioned
cease to be subject to a Stock Option, if any shares of Stock that are subject
to any Restricted or Deferred Stock award are forfeited or if any Stock Option
or other award otherwise terminates without a payment being made to the
participant in the form of Stock, such shares shall again be available for
distribution in connection with awards under the Plan.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustments shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Stock Options, and in the number of shares subject
to other outstanding awards granted under the Plan as may be determined to be
appropriate by the Board, in its sole discretion; provided, however, that the
number of shares subject to any award shall always be a whole number. Such
adjusted option price shall also be used to determine the amount payable by the
Company upon the exercise of any Stock Appreciation Right associated with any
Stock Option.

 

Except as stated above, no additional shares shall be added to the Plan without
prior shareholder approval.

 

Section 4. Eligibility.

 

Officers and other key employees of the Company, its subsidiaries and affiliates
who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries or affiliates are
eligible to be granted Stock Options, Stock Appreciation Rights, Restricted
Stock, Deferred Stock and Cash Bonus Awards. However, no employee shall be
eligible to receive awards covering more than 230,000 Stock Options and Stock
Appreciation Rights and 160,000 shares of Restricted Stock and Deferred Stock in
any fiscal year. Directors of the Company are eligible to be granted
Non–Qualified Stock Options and Directors’ Fees in Stock.

 

Section 5. Stock Options.

 

Stock Options may be granted alone or in addition to other awards granted under
the Plan and may be of two types: Incentive Stock Options and Non–Qualified
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve.

 

The Committee shall have the authority to grant any optionee Incentive Stock
Options, Non–Qualified Stock Options or both types of Stock Options (in each
case with or without Stock Appreciation Rights). Incentive Stock Options may be
granted only to employees of the Company and its subsidiaries (within the
meaning of Section 425(f) of the Code). To the extent that any Stock Option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Non–Qualified Stock Option.

 

Stock Options shall be evidenced by option agreements, the terms and provisions
of which may differ. An option agreement shall indicate on its face whether it
is an agreement for Incentive Stock Options or Non–Qualified Stock Options. The
grant of a Stock Option shall occur on the date the Committee specifies by
resolution, which shall be on or after the date it selects an individual as a
participant in any grant of Stock Options, determines the number of Stock
Options to be granted to such individual and specifies the terms and provisions
of the option agreement. The Company shall notify a participant of any grant of
Stock

 

5



--------------------------------------------------------------------------------

Options, and a written option agreement or agreements shall be duly executed and
delivered by the Company.

 

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such Section
422.

 

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

 

  (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be equal to 110% of the Fair Market Value of the Stock at
time of grant.

 

  (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than 10 years
after the date the Option is granted, and no Non–Qualified Stock Option shall be
exercisable more than 10 years and one day after the date the Option is granted.

 

  (c) Exercisability. Stock Options shall be exercisable commencing 3 years
after the grant date, subject to Sections 5(f), (g) and (h) and such other terms
and conditions as shall be determined by the Committee. If the Committee
provides that any Stock Option is exercisable only in installments, the
Committee may at any time waive such installment exercise provisions, in whole
or in part, based on such factors as the Committee may determine.

 

  (d) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
exercise period by giving written notice of exercise to the Company specifying
the number of shares to be purchased.

 

Such notice shall be accompanied by payment in full of the purchase price by
certified or bank check or such other instrument as the Company may accept. As
determined by the Committee, payment in full or in part may also be made in the
form of unrestricted Stock already owned by the optionee or, in the case of the
exercise of a Non–Qualified Stock Option, Restricted Stock or Deferred Stock
subject to an award hereunder (based, in each case, on the Fair Market Value of
the Stock on the date the Stock Option is exercised); provided, however, that,
in the case of an Incentive Stock Option, the right to make a payment in the
form of already owned shares may be authorized only at the time the Stock Option
is granted.

 

If payment of the option exercise price of a Non–Qualified Stock Option is made
in whole or in part in the form of Restricted Stock or Deferred Stock, such
Restricted Stock or Deferred Stock (and any replacement shares relating thereto)
shall remain (or be) restricted or deferred, as the case may be, in accordance
with the original terms of the Restricted Stock award or Deferred Stock award in
question, and any additional Stock received upon the exercise shall be subject
to the same forfeiture restrictions or deferral limitations, unless otherwise
determined by the Committee.

 

No shares of Stock shall be issued until full payment therefor has been made.
Subject to any forfeiture restrictions or deferral limitations that may apply if
a Stock Option is exercised using Restricted Stock or Deferred Stock, an
optionee shall have all of the rights of a stockholder of the Company, including
the right to vote the shares and the right to receive dividends, with respect to
shares subject to the Stock Option when the optionee has given written notice of

 

6



--------------------------------------------------------------------------------

exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 15(a).

 

  (e) Non–transferability of Options. No Stock Option shall be transferable by
the optionee other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee or by the guardian or legal representative of the optionee, it
being understood that the terms “holder” and “optionee” include the guardian and
legal representative of the optionee named in the option agreement and any
person to whom an option is transferred by will or the laws of descent and
distribution.

 

  (f) Termination by Death. Subject to Section 5(j), if an optionee’s employment
or service terminates by reason of death, any Stock Option held by such optionee
may thereafter be exercised, to the extent then exercisable for the balance of
the term of the Stock Option or, if the Stock Option is not yet exercisable on
the optionee’s date of death, for a period of one year (or such other period as
the Committee may specify) from the date of such death or until the expiration
of the stated term of such Stock Option, whichever period is the shorter.

 

  (g) Termination by Reason of Disability. Subject to Section 5(j), if an
optionee’s employment or service terminates by reason of Disability, any Stock
Option held by such optionee may thereafter be exercised by the optionee, to the
extent it was exercisable at the time of termination or on such accelerated
basis as the Committee may determine, for a period of three years (or such
shorter period as the Committee may specify at grant) from the date of such
termination or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that, if the optionee dies
within such three–year period (or such shorter period), any unexercised Stock
Option held by such optionee shall, notwithstanding the expiration of such
three–year (or such shorter) period, continue to be exercisable to the extent to
which it was exercisable at the time of death for a period of 12 months from the
date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter. In the event of termination by reason
of Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non–Qualified Stock Option.

 

  (h) Termination by Reason of Retirement. Subject to Section 5(j), if an
optionee’s employment or service terminates by reason of Retirement, any Stock
Option held by such optionee may thereafter be exercised by the optionee, to the
extent it was exercisable at the time of such Retirement or on such accelerated
basis as the Committee may determine, for a period of three years (or such
shorter period as the Committee may specify at grant) from the date of such
termination or until the expiration of the stated term of such Stock Option,
whichever period is the shorter; provided, however, that, if the optionee dies
within such three–year (or such shorter) period any unexercised Stock Option
held by such optionee shall, notwithstanding the expiration of such three–year
(or such shorter) period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination by reason of
Retirement, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, such
Stock Option will thereafter be treated as a Non–Qualified Stock Option.

 

  (i)

Other Termination. Unless otherwise determined by the Committee, if an
optionee’s employment or service terminates for any reason other than death,
Disability or Retirement, the Stock Option shall thereupon terminate, except
that such Stock Option, to the extent then exercisable, may be exercised for the
balance of such Stock Option’s term. Notwithstanding the foregoing, if an
optionee’s employment or service terminates at or after a Change in Control (as
defined in

 

7



--------------------------------------------------------------------------------

 

Section 12(b)), other than by reason of death, Disability or Retirement, any
Stock Option held by such optionee shall be exercisable for the lesser of (x)
six months and one day, and (y) the balance of such Stock Option’s term pursuant
to Section 5(b).

 

  (j) Incentive Stock Option Limitations. To the extent required for “incentive
stock option” status under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Stock with respect to which
Incentive Stock Options granted after 1986 are exercisable for the first time by
the optionee during any calendar year under the Plan and any other stock option
plan of any subsidiary or parent corporation (within the meaning of Section 425
of the Code) after 1986 shall not exceed $100,000.

 

The Committee is authorized to provide at grant that, to the extent permitted
under Section 422 of the Code, if a participant’s employment with the Company
and its subsidiaries is terminated by reason of death, Disability or Retirement
and the portion of any Incentive Stock Option that is otherwise exercisable
during the post–termination period specified under Sections 5(f), (g) or (h),
applied without regard to this Section 5(j), is greater than the portion of such
option that is exercisable as an “incentive stock option” during such
post–termination period under Section 422, such post–termination period shall
automatically be extended (but not beyond the original option term) to the
extent necessary to permit the optionee to exercise such Incentive Stock Option
(either as an Incentive Stock Option or, if exercised after the expiration
periods that apply for the purposes of Section 422, as a Non–Qualified Stock
Option).

 

  (k) Cashing Out of Option: Settlement of Spread Value in Deferred or
Restricted Stock. On receipt of written notice to exercise, the Committee may
elect to cash out all or part of the portion of any Stock Option to be exercised
by paying the optionee an amount, in cash or Stock, equal to the excess of the
Fair Market Value of the Stock over the option price (the “Spread Value”) on the
effective date of such cash out.

 

Cash outs relating to options held by optionees who are actually or potentially
subject to Section 16(b) of the Exchange Act shall comply with the “window
period” provisions of Rule 16b–3, to the extent applicable, and, in the case of
cash outs of Non–Qualified Stock Options held by such optionees, the Committee
may determine Fair Market Value under the pricing rule set forth in Section
6(b)(ii)(B).

 

In addition, if the option agreement so provides at grant or is amended after
grant and prior to exercise to so provide (with the optionee’s consent), the
Committee may require that all or part of the shares to be issued with respect
to the Spread Value payable in the event of a cash out of an unexercised Stock
Option or the Spread Value portion of an exercised Stock Option take the form of
Deferred or Restricted Stock, which shall be valued on the date of exercise on
the basis of the Fair Market Value of such Deferred or Restricted Stock,
determined without regard to the deferral limitations or forfeiture restrictions
involved. Notwithstanding any other provision of this Plan, upon a Change in
Control (as defined in Section 11(b)) other than a Change in Control specified
in clause (i) of Section 11(b) arising as a result of beneficial ownership (as
defined therein) by the Participant of Outstanding Company Common Stock or
Outstanding Company Voting Securities (as such terms are defined below), in the
case of Stock Options other than Stock Options held by an officer or director of
the Company (within the meaning of Section 16 of the Exchange Act) which were
granted less than six months prior to the Change in Control, during the 60–day
period from and after a Change in Control (the “Exercise Period”), unless the
Committee shall determine otherwise at the time of grant, an optionee shall have
the right, in lieu of the payment of the exercise price of the shares of Stock
being purchased under the Stock Option and by giving notice to the Company, to
elect (within the Exercise Period) to surrender all or part of the Stock Option
to the Company and to receive cash, within 30 days of such notice, in

 

8



--------------------------------------------------------------------------------

an amount equal to the amount by which the “Change in Control Price” (as defined
in Section 11(c)) per share of Stock on the date of such election shall exceed
the exercise price per share of Stock under the Stock Option multiplied by the
number of shares of Stock granted under the Stock Option as to which the right
granted under this Section 5(k) shall have been exercised.

 

Section 6. Stock Appreciation Rights.

 

  (a) Grant of SARs. Stock Appreciation Rights may be granted alone
(“Freestanding SARs”) or in conjunction with all or part of any Stock Option
granted under the Plan (“Tandem SARs”), or in any combination of these forms of
SARs. The Committee shall determine the officers and key employees to whom and
the time or times at which SAR grants will be made, the number of SARs to be
awarded, the time or times within which such awards may be subject to forfeiture
and any other terms and conditions of the awards. In the case of Stock
Appreciation Rights granted in conjunction with a Non–Qualified Stock Option,
such rights may be granted either at or after the time of grant of such Stock
Option. In the case of SARs granted in conjunction with an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. Each SAR Award shall be evidenced by an agreement that shall specify the
Grant Price, the term of the SAR and such other provisions as the Committee
shall determine.

 

  (b) Grant Price. The Grant Price for each SAR shall be determined by the
Committee and shall be specified in the agreement. The Grant Price of a
Freestanding SAR shall be equal to 110% of the Fair Market Value of the Shares
on the date of grant. The Grant Price of Tandem SARs shall be equal to the
Option Price of the related Option.

 

  (c) Term of SAR. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, and specified in the SAR Award
Agreement. A Tandem SAR shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise determined by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of shares covered by a
related Stock Option shall not be reduced until the number of shares covered by
an exercise or termination of the related Stock Option exceeds the number of
shares not covered by the Stock Appreciation Right.

 

  (d) Exercise of SARs. A Freestanding SAR may be exercised upon whatever terms
and conditions the Committee, in its sole discretion, imposes. A Tandem SAR may
be exercised by an optionee in accordance with Section 6(e) by surrendering the
applicable portion of the related Stock Option in accordance with procedures
established by the Committee. Upon such exercise and surrender, the optionee
shall be entitled to receive an amount determined in the manner prescribed in
Section 6(e). Stock Options which have been so surrendered shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

  (e) General Terms and Conditions. SARs shall be subject to such terms and
conditions as shall be determined by the Committee, including the following:

 

  (i) A Stock Appreciation Right shall not be exercisable during the first six
months of its term by an individual who is actually or potentially subject to
Section 16(b) of the Exchange Act, except that this limitation shall not apply
in the event of death or Disability of the optionee prior to the expiration of
the six–month period. Tandem SARs shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 5 and this Section 6.
Notwithstanding the foregoing,

 

9



--------------------------------------------------------------------------------

  (ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash, shares of Stock or both equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the agreement multiplied by the number of shares in
respect of which the Stock Appreciation Right shall have been exercised, with
the Committee having the right to determine the form of payment.

 

In the case of Stock Appreciation Rights held by individuals who are actually or
potentially subject to Section 16(b) of the Exchange Act, the Committee:

 

  (a) may require that such Stock Appreciation Rights be exercised only in
accordance with the applicable “window period” provisions of Rule 16b–3; and

 

  (b) in the case of Stock Appreciation Rights relating to Non–Qualified Stock
Options, may provide that the amount to be paid upon exercise of such Stock
Appreciation Rights during a Rule 16b–3 “window period” shall be based on the
highest mean sales price of the Stock on the New York Stock Exchange on any day
during such “window period”.

 

  (iii) Except as otherwise provided in the agreement or otherwise determined at
any time by the Committee, no Freestanding SAR granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Tandem SARs shall
be transferable only when and to the extent that the underlying Stock Option
would be transferable under Section 5(e).

 

  (iv) Upon the exercise of a Tandem SAR, the Stock Option or part thereof to
which such Stock Appreciation Right is related shall be deemed to have been
exercised for the purpose of the limitation set forth in Section 3 on the number
of shares of Stock to be issued under the Plan, but only to the extent of the
number of shares issued under the Stock Appreciation Right at the time of
exercise based on the value of the Stock Appreciation Right at such time.

 

  (f) SARS in substitution for Stock Options. In the event the Company is not
accounting for equity compensation under APB Opinion No. 25, the Committee shall
have the ability to substitute Stock Appreciation Rights for outstanding Stock
Options, without receiving an optionee’s permission and with such Stock
Appreciation Rights to be paid in Stock or cash, at the Committee’s discretion.
The terms of the substituted Stock Appreciation Rights shall be the same as the
terms of the Stock Options and the aggregate difference between the Fair Market
Value of the underlying Stock and the grant price of the Stock Appreciation
Rights shall be equivalent to the aggregate difference between the Fair Market
Value of the underlying Stock and the option price of the Stock Options. If, in
the opinion of the Company’s auditors, this provision creates adverse accounting
consequences for the Company, the Committee shall have the authority to revoke
this provision, after which it shall be considered null and void.

 

Section 7. Restricted Stock.

 

  (a)

Administration. Shares of Restricted Stock may be issued either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the officers and key employees to whom and the time or times at which grants of
Restricted Stock will be made, the number of

 

10



--------------------------------------------------------------------------------

 

shares to be awarded, the time or times within which such awards may be subject
to forfeiture and any other terms and conditions of the awards, in addition to
those contained in Section 7(c).

 

The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors or criteria as the Committee
shall determine. The provisions of Restricted Stock awards need not be the same
with respect to each recipient.

 

  (b) Awards and Certificates. Each participant receiving a Restricted Stock
award shall be issued a certificate in respect of such shares of Restricted
Stock. Such certificate shall be registered in the name of such participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of The
Briggs & Stratton Corporation Incentive Compensation Plan and a Restricted Stock
Agreement. Copies of such Plan and Agreement are on file at the offices of
Briggs & Stratton Corporation, 12301 West Wirth Street, Wauwatosa, Wisconsin
53222.”

 

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Restricted Stock award, the participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such award.

 

  (c) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

  (i) Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 7(c)(vi), during a period set by the Committee,
commencing with the date of such award (the “Restriction Period”), the
participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock. Within these limits, the
Committee may provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions, in whole or in part, based on service,
performance and such other factors or criteria as the Committee may determine.

 

  (ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to vote the
shares and the right to receive any cash dividends. If required by the
Committee, cash dividends shall be automatically deferred and reinvested in
additional Restricted Stock and dividends payable in Stock shall be paid in the
form of Restricted Stock.

 

  (iii) Except to the extent otherwise provided in the applicable Restricted
Stock Agreement and Sections 7(c)(i) and (iv), upon termination of a
participant’s employment for any reason during the Restriction Period, all
shares still subject to restriction shall be forfeited by the participant.

 

  (iv) In the event of hardship or other special circumstances of a participant
whose employment is involuntarily terminated (other than for cause), the
Committee may waive in whole or in part any or all remaining restrictions with
respect to such participant’s shares of Restricted Stock.

 

11



--------------------------------------------------------------------------------

  (v) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, unlegended certificates
for such shares shall be delivered to the participant.

 

  (vi) Each award shall be confirmed by, and be subject to the terms of, a
Restricted Stock Agreement.

 

Section 8. Deferred Stock.

 

  (a) Administration. Deferred Stock may be awarded either alone or in addition
to other awards granted under the Plan. The Committee shall determine the
officers and key employees to whom and the time or times at which Deferred Stock
shall be awarded, the number of shares of Deferred Stock to be awarded to any
participant, the duration of the period (the “Deferral Period”) during which,
and the conditions under which, receipt of the Stock will be deferred and any
other terms and conditions of the award, in addition to those contained in
Section 8(b). The Committee may condition the grant of Deferred Stock upon the
attainment of specified performance goals or such other factors or criteria as
the Committee shall determine. The provisions of Deferred Stock awards need not
be the same with respect to each recipient.

 

  (b) Terms and Conditions. Deferred Stock awards shall be subject to the
following terms and conditions:

 

  (i) Subject to the provisions of the Plan and the Deferred Stock Agreement
referred to in Section 8(b)(vii), Deferred Stock awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period. At the expiration of the Deferral Period (or Elective Deferral Period as
defined in Section 8(b)(vi), where applicable), share certificates shall be
delivered to the participant for the shares covered by the Deferred Stock award.

 

  (ii) Unless otherwise determined by the Committee, amounts equal to any
dividends declared during the Deferral Period with respect to the number of
shares covered by a Deferred Stock award will be awarded, automatically deferred
and deemed to be reinvested in additional Deferred Stock.

 

  (iii) Except to the extent otherwise provided in the applicable Deferred Stock
Agreement and Sections 8(b)(iv) and (v), upon termination of a participant’s
employment for any reason during the Deferral Period, the rights to the shares
still covered by the Deferred Stock award shall be forfeited.

 

  (iv) Based on service, performance and such other factors or criteria as the
Committee may determine, the Committee may provide for the lapse of deferral
limitations in installments and may accelerate the vesting of all or any part of
any Deferred Stock award and waive the deferral limitations for all or any part
of such award.

 

  (v) In the event of hardship or other special circumstances of a participant
whose employment is involuntarily terminated (other than for cause), the
Committee may waive in whole or in part any or all remaining deferral
limitations with respect to any or all of such participant’s Deferred Stock.

 

  (vi)

A participant may elect to further defer receipt of the Deferred Stock payable
under an award (or an installment of an award) for a specified period or until a
specified event (the

 

12



--------------------------------------------------------------------------------

 

“Elective Deferral Period”), subject in each case to the Committee’s approval
and to such terms as are determined by the Committee. Subject to any exceptions
adopted by the Committee, such election must generally be made at least 12
months prior to completion of the Deferral Period for the award (or for such
installment of an award).

 

  (vii) Each award shall be confirmed by, and be subject to the terms of, a
Deferred Stock Agreement.

 

Section 9. Cash Bonus Awards.

 

  (a) Administration. The Committee may establish cash bonus awards for
executive officers either alone or in addition to other awards granted under the
Plan. The Committee shall determine the time or times at which bonus awards
shall be granted, and the conditions upon which such awards will be paid.

 

  (b) Terms and Conditions.

 

  (i) A cash bonus award shall be paid solely on account of the attainment of
one or more preestablished, objective performance goals. Performance goals shall
be based on one or more business criteria that apply to the individual, a
business unit, or the corporation as a whole. It is intended that any
performance goal will be in a form which relates the bonus to an increase in the
value of the Company to its shareholders. Economic Value Added (“EVA®”)
improvement is the financial performance measure most closely correlated with
increases in shareholder value. In general, EVA is the excess of net operating
profit after taxes, less a capital charge which is intended to represent the
return expected by the providers of the Company’s capital. Performance goals may
also include stock price, market share, sales, earnings per share, return on
equity, or costs. In addition, performance goals for any individual who is not a
“covered employee”, as that term is defined in Section 162(m) of the Code, may
be based upon such other factors as the Committee may determine.

 

  (ii) Performance goals shall be established in writing by the Committee not
later than 90 days after the commencement of the period of service to which the
performance goal relates. The preestablished performance goal must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable to any employee if the goal is attained. It is intended
that the bonus formula will be based upon a percentage of an individual’s salary
or base pay. Upon approval of the Plan by shareholders at the 2004 annual
meeting, in no event shall the maximum bonus payable to any individual in any
fiscal year exceed $3,000,000.

 

  (iii) Following the close of the performance period, the Committee shall
determine whether the performance goal was achieved, in whole or in part, and
determine the amount payable to each individual.

 

Section 10. Directors’ Fees in Stock

 

The Board (acting as the Committee under the Plan) may pay all, or such portion
as it shall from time to time determine, of the retainer and fees payable to the
members of the Board in shares of Stock. The number of shares to be issued to
directors, in lieu of the cash compensation to which they would otherwise

 

13



--------------------------------------------------------------------------------

be entitled, shall be determined by the Board. The Board may permit directors to
defer the issuance of Stock hereunder in accordance with such rules as the Board
may determine.

 

Section 11. Change In Control Provisions.

 

  (a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control (as defined in Section 11(b)):

 

  (i) Any Stock Appreciation Rights and Stock Options outstanding as of the date
such Change in Control is determined to have occurred and not then exercisable
and vested shall become fully exercisable and vested to the full extent of the
original grant; provided, however, that, in the case of the holder of Stock
Appreciation Rights who is actually subject to Section 16(b) of the Exchange
Act, such Stock Appreciation Rights shall have been outstanding for at least six
months at the date such Change in Control is determined to have occurred.

 

  (ii) The restrictions and deferral limitations applicable to any Restricted
Stock, Deferred Stock and Stock Purchase Rights shall lapse, and such Restricted
Stock, Deferred Stock and Stock Purchase Rights shall become free of all
restrictions and fully vested to the full extent of the original grant.

 

  (b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d–3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of Stock of the Company (the “outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction described in
clauses (i), (ii) and (iii) of paragraph (3) of this subsection (b) of this
Section 11; or

 

  (ii) Individuals who, as of December 1, 1989, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
December 1, 1989 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the lncumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii)

Approval by the shareholders of the Company and the subsequent consummation of a
reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and

 

14



--------------------------------------------------------------------------------

 

entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

  (iv) Approval by the shareholders of the Company and the subsequent
consummation of (i) a complete liquidation or dissolution of the Company or (ii)
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (A) more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) less than 20%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 20% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities prior
to the sale or disposition and (C) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such sale or other disposition of assets of the Company or
were elected, appointed or nominated by the Board.

 

  (c)

Change in Control Price. For purposes of the Plan, “Change in Control Price”
means the highest price per share paid in any transaction reported on the New
York Stock Exchange Composite Index or paid or offered in any bona fide
transaction related to a potential or actual change in control of the Company at
any time during the preceding 60 day period as determined by the Committee,
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights

 

15



--------------------------------------------------------------------------------

 

relating to Incentive Stock Options, such price shall be based only on
transactions reported for the date on which the Committee decides to cash out
such options.

 

Section 12. Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan but no amendment, alteration
or discontinuation shall be made which would impair the rights of an optionee
under a Stock Option or a recipient of a Stock Appreciation Right, Restricted
Stock Award, Deferred Stock Award and Cash Bonus Award theretofore granted
without the optionee’s or recipient’s consent, or without the approval of the
Company’s stockholders, if shareholder approval of the change would be required
to comply with Rule 16b–3 or the Code.

 

The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any holder without the holder’s consent. Options issued under any of
the Corporation’s existing stock option plans will not be repriced, replaced, or
regranted through cancellation, or by lowering the option exercise price of a
previously granted award, without the prior approval of the Company’s
shareholders.

 

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments.

 

Section 13. Unfunded Status of Plan.

 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; provided, however, that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.

 

Section 14. General Provisions.

 

  (a) The Committee may require each person purchasing shares pursuant to a
Stock Option or a Stock Purchase Right to represent to and agree with the
Company in writing that the optionee or participant is acquiring the shares
without a view to the distribution thereof. The certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

 

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

  (b) Nothing contained in this Plan shall prevent the Company, a subsidiary or
affiliate from adopting other or additional compensation arrangements for its
employees.

 

  (c) The adoption of the Plan shall not confer upon any employee any right to
continued employment nor shall it interfere in any way with the right of the
Company, a subsidiary or affiliate to terminate the employment of any employee
at any time.

 

16



--------------------------------------------------------------------------------

  (d) No later than the date as of which an amount first becomes includible in
the gross income of the participant for Federal income tax purposes with respect
to any award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Stock, including Stock that is part of the award
that gives rise to the withholding requirement. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its subsidiaries and affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to the
participant.

 

  (e) At the time of grant, the Committee may provide in connection with any
grant made under this Plan that the shares of Stock received as a result of such
grant shall be subject to a right of first refusal pursuant to which the
participant shall be required to offer to the Company any shares that the
participant wishes to sell at the then Fair Market Value of the Stock, subject
to such other terms and conditions as the Committee may specify at the time of
grant.

 

  (f) The reinvestment of dividends in additional Deferred or Restricted Stock
at the time of any dividend payment shall only be permissible if sufficient
shares of Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options, Stock Purchase Rights and other Plan
awards).

 

  (g) The Committee shall establish such procedures as it deems appropriate for
a participant to designate a beneficiary to whom any amounts payable in the
event of the participant’s death are to be paid.

 

  (h) The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Wisconsin.

 

17